DICE, Commissioner.
This is an appeal from an order entered in a habeas corpus proceeding remanding appellant to custody for extradition to the State of Michigan.
At the hearing, the state introduced in evidence the executive warrant issued by the governor of this state and certain papers supporting the requisition of the governor of the demanding state.
The executive warrant recites that it has been made known to the governor of this state by the governor of the State of Michigan that Robert Cattes, with aliases, stands charged by complaint and warrant before the proper authorities with the crime of obtaining money under false pretenses, committed in the State of Michigan, and that the said defendant has taken refuge in this state and demand is made for his arrest and return to that state.
The executive warrant, regular on its face, made out a prima facie case authorizing the remand of appellant to custody for extradition. Ex parte Emmons, 167 Tex.Cr.R. 544, 322 S.W.2d 534.
At the hearing, appellant by his own testimony, sought to show that there had been no crime committed in the State of Michigan. The state objected on the ground that appellant’s testimony went to the merits of the charge against him and to the question of his guilt or innocence and was therefore inadmissible.
The obj'ection was by the court sustained, but appellant was permitted to testify in support of his bill of exception. His testimony was, in substance, that he had committed no crime in the demanding state.
In such ruling the court was correct, as the merits of the charge against one held for extradition or the question of his guilt or innocence are not to be inquired into in a habeas corpus proceeding. Ex parte Terranova, 170 Tex.Cr.R. 445, 341 S.W.2d 660; Ex parte Garcia, 167 Tex.Cr.R. 159, 319 S.W.2d 328; Ex parte Cuttrell, 162 Tex.Cr.R. 639, 288 S.W.2d 773.
No brief has been filed on behalf of appellant. The proceedings appear to be regular.
The judgment is affirmed.
Opinion approved by the Court.